Citation Nr: 0505913	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-18 657A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a right hip disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985 and from February 1986 to February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

The veteran's current right hip disability originated in 
service.  


CONCLUSION OF LAW

A right hip disability was incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) and the implementing 
regulations are applicable to the matter decided herein.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.  

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection for a right hip disability.   Therefore, 
no further development under the VCAA or the implementing 
regulations is required with respect to this matter.

I.  Factual Background

A review of his service medical records reflects that the 
veteran was seen in July 1988 complaining of right hip pain 
after going skiing.  It was noted that there was no history 
of direct trauma.  On physical examination, the right hip was 
not tender and demonstrated full range of motion.  The 
diagnostic assessment was right hip pain.  

The report of a March 1992 medical evaluation by Stephen P. 
Nickish, M.D. shows that the veteran injured his left hip in 
January 1992.  X-ray studies conducted at that time showed 
degenerative osteoarthritis of both hips.  Dr. Nickish stated 
that the X-rays showed that the veteran had a predisposing 
problem which was aggravated by  slipping on the ice.  

On VA examination in August 2001, the veteran reported pain, 
weakness and stiffness of the right and left hips, with 
locking in the right hip.  The left hip was worse than the 
right.  The veteran indicated that he injured his right hip 
during service and injured his left hip after a fall on the 
ice in 1990.  The diagnosis was degenerative joint disease of 
the right and left hip, worse on the left.  The examiner 
conducted a claims file review and opined that it was at 
least as likely as not that the veteran's current right hip 
condition was not related to his complaints in service of 
right hip pain.  

A January 2003 statement from Louis DiFazio, Jr., M.D. notes 
that he had the veteran's available medical records from 1988 
through the present, had discussions with the veteran and 
reviewed serial radiographs and magnetic resonance imaging 
(MRI) studies.  Dr. DiFazio related that the veteran reported 
that he had a very active lifestyle prior to his active duty 
service, injured his right hip in July 1988 and at that time 
sensed a pop in the right hip followed by immediate pain.  No 
radiographic evaluation was done.  The hip pain persisted for 
a few weeks but improved with conservative treatment and he 
resumed an active lifestyle and full active duty.  The 
veteran related that episodes of right hip pain became more 
frequent and severe following his service discharge.  Dr. 
DiFazio noted that review of serial radiographs over a twelve 
year period reflected progression of bilateral arthritic 
changes.  The doctor stated that the veteran's degenerative 
arthritis of the right hip was evident in 1992, so the 
disease process began years before then.  It was noted that 
since the veteran served on active duty from 1982 to 1990, it 
was most certain to have begun at some point during his 
period of military service.  Moreover, the doctor stated that 
since no other joints were affected, the process was likely 
related to an injury.  The doctor opined that the veteran 
dislocated his right hip in 1988 when he was seen with 
complaints of pain after going skiing.  

On VA examination in May 2003, the examiner indicated that 
conditions associated with the veteran's hip disorder 
included trauma with fracture; lupus; HIV; and high lipids.  
The examiner opined that the trauma that the veteran 
experienced during active duty was unlikely the sole, 
proximate cause of the veteran's current state of health.  
The examiner also indicated that the veteran had a high risk 
factor for avascular necrosis of high triglycerides.  The 
diagnosis was degenerative joint disease, severe, bilateral 
hips in veteran was a history of avascular necrosis and 
multiple musculoskeletal injuries, before, during and after 
active duty.  The examiner stated that the veteran was 
currently unemployed due to his disability which was only 
remotely likely to be service-connected.  

A statement from an acquaintance of the veteran who purported 
to be a licensed practical nurse in the state of New York was 
received in July 2003.  It was noted that she had known the 
veteran since 1983 and was aware that he sustained an injury 
during active service in 1988.  She stated that the veteran's 
right hip condition had become progressively worse over the 
years since the 1988 injury.  It was opined that the 
veteran's injury during service was related to his current 
right hip symptoms.  

In a July 2003 statement, Dr. DiFazio reported that the 2003 
VA examiner indicated that for a traumatic etiology to cause 
the veteran's current right hip disorder, a fracture must 
have occurred.  Dr. DiFazio felt that the basis of such an 
opinion was unclear since it was well documented in standard 
orthopedic textbooks that hip dislocation without fracture 
could also lead to arthritis and avascular necrosis.  The 
doctor stated that the frequency of such complications 
developing was directly related to the length of time that 
the hip remained dislocated.  Dr. DiFazio also noted that the 
radiographic findings in 1992 were consistent with a 
condition that had been evolving over the previous years.  
The doctor stated that an etiology such as hyperlipidemia 
suggested by the 2003 VA examiner would require a significant 
time course to lead to the loss of joint space, cortical 
thinning and loss of spherical contour of the femoral head as 
noted in the March 1992 private medical report.  

In an August 2003 statement, Howard M. Black, M.D. noted that 
he had reviewed the veteran's X-ray studies and military 
records.  Based on the X-ray changes shown in 1992, he was 
sure that the veteran's arthritis started while the veteran 
was on active duty.  The diagnostic assessment was 
degenerative arthritis of both hips.  

In a lay statement received in August 2003, it was noted that 
the veteran was unable to walk in 1988 following his injury 
to the right hip.  A progression of his condition over the 
years was noted.  

VA medical records dated from April 2000 to November 2003 
essentially reflect that the veteran was seen for a variety 
of complaints, including hip pain.  The diagnoses included 
degenerative joint disease of both hips.  




II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

In this case, service medical records reflect that the 
veteran was seen on one occasion with complaints of right hip 
pain.  Radiographs were not taken at that time and subsequent 
service medical records contain no evidence of a right hip 
disorder.  However, X-ray studies performed just 2 years 
following the veteran's 1990 service discharge disclosed 
degenerative changes in both hips.  In this regard, the Board 
notes the VA examiner's opinion that the degenerative changes 
shown currently and at that time were likely not related to 
the in-service report of hip pain and in fact, were more 
likely related to a history of hyperlipidemia.  The VA 
examiner did not specifically address whether the veteran's 
current right hip disability was present during service.  The 
medical opinion of Dr. DiFazio, which was also offered after 
a complete review of military and post-service medical 
records, supports the proposition that the veteran's chronic 
right hip disability resulted from a dislocation in service 
and the proposition that the disease process originated while 
the veteran was serving on active duty.  In addition, Dr. 
Black stated that he was sure on the basis of the X-ray 
findings in 1992 that the degenerative joint disease of the 
veteran's right hip began during active duty.  

Although the etiology of the veteran's chronic right hip 
disability is not clear, the Board is satisfied that the 
evidence supporting the proposition that the disease process 
began while the veteran was serving on active duty is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is in order for this disability.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER


Entitlement to service connection for a right hip disability 
is granted.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


